PER CURIAM
Defendant appeals a judgment of conviction for second-degree robbery, ORS 164.405(1)(b). He was sentenced to 70 months in prison and ordered to pay, among other amounts, $1,800 in court-appointed attorney fees. We reject without published discussion defendant’s first assignment of error, in which he contends that the trial court erred in denying his motion for judgment of acquittal. In his second assignment, defendant contends that the trial court plainly erred in ordering him to pay $1,800 in attorney fees without determining his ability to pay. The state concedes that the trial court plainly erred by imposing attorney fees “on a record that was silent regarding the defendant’s ability to pay them[.]” We agree. See State v. Chavez, 263 Or App 187, 326 P3d 629, rev den, 356 Or 163 (2014) (the imposition of court-appointed attorney fees is plain error where the record is silent as to the defendant’s ability to pay those fees); State v. Coverstone, 260 Or App 714, 320 P3d 670 (2014) (same). Furthermore, for the reasons articulated in Coverstone, we conclude that it is appropriate to exercise our discretion to correct the plain error. 260 Or App at 716-17; see also State v. Fleet, 270 Or App 246, 347 P3d 345 (2015) (exercising discretion to correct plain error under similar circumstances). Accordingly, we accept the state’s concession and reverse the portion of the judgment relating to attorney fees.
Portion of judgment requiring defendant to pay court-appointed attorney fees reversed; otherwise affirmed.
*181181 CASES AFFIRMED WITHOUT OPINION (356 P3d 1171) June 24, 2015 Burnham, Douglas J., aka Burnham, Douglas John v. Myrick (A158004) Gines, Dennis L. v. Board of Parole and Post-Prison Supervision (A156957) Lopez-Daniel, Olegario v. Premo (A152909) State v. Al-Khafagi, Jabbar Sachet (A155956/57) State v. Brabec, Leroy Raymond, aka Brabec, Mike David (A157338) State v. Campos, Sandra Sindy (A155950/51) State v. Clark, Kerry Lee (A156206) State v. Cox, Alexander Stephen (A155987) State v. Cox, Joey Lee (A157183), rev den, 358 Or 69 State v. Culver, Todd (A156248) State v. Foland, Kenneth Wayne (A155954) State v. Hawn, Jessica Louise (A155877) State v. Jimenez, Jesse Jay (A157313) State v. Klein, Matthew Allan (A155653) State v. Lopez-Cruz, Angel (A156323) State v. Manley, Anthony Delone (A156479) State v. Marston, Amber Dawn (A156038) State v. Mihailovici, Doru Ionel (A156329) State v. Pohlman, Marlin Brandt (A155715), rev den, 358 Or 69 State v. Spencer, Brandon James, aka Springer, Brandon James, aka Springer, Brandon James Spencer (A155577) July 1, 2015 Andrews, Darren Ray v. State of Oregon (A153756) Barger, Barry Lowell v. Nooth (A154153), rev den, 358 Or 69 Blaekketter, Spencer Dean v. Amsberry (A156409), rev den, 358 Or 145 Condon v. Employment Department et al (A158374) Dillard, Carvel Gordon v. Brown (A156060), rev den, 358 Or 248 Gramajo, Eber v. Nooth (A153417), rev den, 358 Or 69 Hamilton, Albert L. v. Premo (A153548), rev den, 357 Or 640 Hammer v. Hammer, Trustee of Hammer Revocable Trust, et al and Hammer (A156335) Harty v. City of Portland (A154907) In the Matter of A. A. I. S., a Child. Department of Human Services v. L. R. S. (A158019), rev den, 358 Or 69 In the Matter of A. E. H., a Child. Department of Human Services v. T. H. (A158361), rev den, 358 Or 69 In the Matter of A. P., Alleged to be a Person with Mental Illness. State v. A. P. (A156393) In the Matter of C. J. D., Alleged to be a Person with Mental Illness. State v. C. J. D. (A157020) In the Matter of J. E. R.-R., a Child. J. E. R.-R. (A158287), rev den, 358 Or 69 In the Matter of J. K. J. B., a Youth. State v. J. K. J. B. (A154160)
*182182 CASES AFFIRMED WITHOUT OPINION — Continued (356 P3d 1171) In the Matter of M. M., a Child. Department of Human Services and M. M. v. T. D. M., aka D. M. (A158379), rev den, 358 Or 69 In the Matter of the Marriage of Kulick and Kulick (A157162), rev dismissed, 358 Or 611 (2016) Martinez-Ayala, Rafael v. Coursey (A153933), rev den, 358 Or 248 Riley, Gabriel Scott v. Premo (A153086), rev den, 358 Or 248 Silva, Brandon M., alca Silva, Brandon Michael v. Coursey (A154185), rev den, 358 Or 145 State v. Carr, Brian Leroy (A153888), rev den, 358 Or 248 State v. Castellanos, Romeo (A155224), rev den, 358 Or 449 State v. Petersen, Robert Gary (A154439/40), rev den, 358 Or 248 Weaver, Ronald Ray v. Premo (A148564), rev den, 358 Or 146